 Chrysler Building
 405 Lexington Ave. 64th Fl.
 New York, NY 10174




BY ECF                                                             November 20, 2019
Hon. Edgardo Ramos
Thurgood Marshall United States Courthouse
Southern District of New York
40 Foley Square
New York, NY, 10007

                               US v. David Herring 12-cr-00228(ER)(3)
Your Honor:

        I represent David Herring on the above-mentioned matter. On April 29, 2019 by
way of written submission to this Court we asked that you order the termination of post
release supervision which would be finalized by operation of law June 19, 2020.

        On May 7, 2019 AUSA Abigail Kurland opposed our application. Ms. Florence
Duggan supervises Mr. Herring. She has communicated through counsel that she “takes no
position” on early termination.

        Mr. Herring was incarcerated from June 14, 2013 until April 19, 2016. He has been
on post release supervision without a single violation for three years and one-half years.
        Upon his release from federal prison Mr. Herring has led an exemplary life as
detailed in my last communication.

       If the Court is so inclined, we welcome the case be calendared to discuss this matter
before Your Honor should you need more information. We look forward to hearing from
the Court no matter how the Court rules.

On May 10, 2019, the Court denied Mr. Herring's
application for early termination of his supervised             Respectfully,
release by Memo Endorsement. See Doc. 85. The                   /s/ Matthew D. Myers
Clerk of Court is respectfully directed to terminate            Matthew D. Myers
the motions, Docs. 82, 86.                                      Attorney for David Herring




                           November 21, 2019
                                                                          November 21, 2019
